Case 2:20-cv-07362-JMV-JBC Document 1 Filed 06/17/20 Page 1 of 20 PageID: 1




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

Fotini Karamboulis
OGLETREE, DEAKINS, NASH,
SMOAK & STEWART, P.C.
10 Madison Avenue, Suite 400
Morristown, New Jersey 07960
(973) 656-1600
Fotini.Karamboulis@Ogletreedeakins.com
Attorneys for Defendant
XPO Logistics, Inc. Medical Plan

------------------------------------             x
JOHN CIAPPI, by its attorney in fact             :
Progressive Spine and Orthopedics, LLC under a   :
                                                     Civ. Action No.:
Power of attorney,                               :
                                                 :                Civil Action
                       Plaintiffs,               :
                                                 :        NOTICE OF REMOVAL
           -against-                             :
                                                 :
XPO LOGISTICS, INC. MEDICAL PLAN,
                                                 :
JOHN DOE (1-100) AND XYZ CORP. (1-100),
                                                 :
                       Defendants.               :
                                                 :
------------------------------------ X

TO:   CHIEF JUDGE AND JUDGES OF
      THE UNITED STATES DISTRICT COURT
      FOR THE DISTRICT OF NEW JERSEY

ON NOTICE TO:

      Jeffrey M. Halkovic, Esq.
      Halkovich Law, LLC
      266 Harristown Road, Suite 302
      Glen Rock, New Jersey 07452

      Michelle M. Smith, Clerk
      The Superior Court of New Jersey
      Richard J. Hughes Justice Complex
 Case 2:20-cv-07362-JMV-JBC Document 1 Filed 06/17/20 Page 2 of 20 PageID: 2



       25 W. Market Street
       6th Floor North Wing
       Trenton, New Jersey 08611

       Clerk, Superior Court of New Jersey
       Law Division Bergen County
       10 Main Street
       Hackensack, New Jersey 07601

                                   NOTICE OF REMOVAL

       Pursuant to 28 U.S.C. §§ 1331, 1367, 1441, 1446, et seq., Defendant XPO Logistics, Inc.

Medical Plan (“Defendant”), brings this Notice of Removal with respect to the case identified as

John Ciappi, by its attorney in fact, Progressive Spine and Orthopedics, LLC v. XPO Logistics, Inc.

Medical Plan, Docket No. BER-L-002841-20, removing this case from the Superior Court of New

Jersey, Bergen County (the “State Court Action”). (See Exhibit A.) This action is being removed to

this Court based upon federal question jurisdiction under the Employee Retirement Income Security

Act of 1974, 29 U.S.C. § 1132(e)(1) (“ERISA”), general federal question jurisdiction under 28

U.S.C. §1331, and 28 U.S.C. § 1441(a).

I.     Timeliness of Removal

       1.      On or about May 14, 2020, Plaintiff John Ciappi, by his attorney in fact, Progressive

Spine and Orthopedics, LLC (“Plaintiffs”) commenced the State Court Action. Defendant was served

with process via Registered Agent Solutions, Inc. on May 19, 2020.

       2.      This removal is timely because the removal is filed within the time set forth in 28

U.S.C. § 1446(b).

II.    Venue

       3.      The Superior Court of New Jersey, Bergen County, is located within the venue of the

United States District Court for the District of New Jersey. Therefore, venue for the purposes of




                                                    2
 Case 2:20-cv-07362-JMV-JBC Document 1 Filed 06/17/20 Page 3 of 20 PageID: 3



removal is proper in this District because this Court is the “district and division embracing the place

where such action is pending.” 28 U.S.C. § 1441(a).

III.   Basis for Removal: Federal Question Jurisdiction

       4.      This Court has federal question jurisdiction over the claims against Defendant

because Plaintiffs allege that Mr. Ciappi is a participant and/or beneficiary of an employee welfare

benefit plan and seeks to obtain health benefits under the plan. The plan is controlled by ERISA:

       a.      At all times relevant hereto, XPO Logistics, Inc. established and/or maintained an
               employee welfare benefit plan providing, among other things, health and medical
               benefits to eligible employees of XPO Logistics, Inc. and their beneficiaries;

       b.      The plan is one established or maintained by an employer as defined by ERISA, 29
               U.S.C. § 1002(5). That section defines an employer as “any person acting directly as
               an employer, or indirectly in the interest of an employer, in relation to an employee
               benefit plan . . . .”;

       c.      The plan was established and is maintained for the purpose of providing, among
               other things, health and medical benefits for participants and/or beneficiaries of the
               plan;

       d.      The plan was and is therefore an employee welfare benefit plan within the meaning
               of ERISA, 29 U.S.C. § 1002(1);

       e.      Plaintiffs seek to obtain benefits under said employee welfare benefit plan; and

       f.      Pursuant to ERISA, 29 U.S.C. § 1132(e)(1), the District Courts of the United States
               have original jurisdiction over actions brought by participants and beneficiaries to
               recover benefits or to obtain other relief under employee welfare benefit plans.

       5.      This action is therefore one of which the United States District Court for the District

of New Jersey has original jurisdiction under ERISA, 29 U.S.C. § 1132(e)(1), and this action may be

removed to this Court pursuant to 28 U.S.C. § 1441(a).

Basis for Removal: Federal Question Jurisdiction

       6.      Plaintiffs’ Complaint alleges that Plaintiffs are entitled to benefits under an ERISA-

governed health plan and expressly seeks relief under federal ERISA, 29 U.S.C. §1132(a)(1)(B).



                                                     3
 Case 2:20-cv-07362-JMV-JBC Document 1 Filed 06/17/20 Page 4 of 20 PageID: 4



Pursuant to 28 U.S.C. §1331, the District Courts of the United States have original jurisdiction of all

civil actions arising out of the laws of the United States. This Court therefore also has subject matter

jurisdiction pursuant to 28 U.S.C. §1331.

Basis for Removal: Supplemental Jurisdiction

        7.      To the extent Plaintiffs purport to bring any state law claims in their Complaint, the

Court may exercise supplemental jurisdiction “over all claims that are so related to claims in the

action within [the court’s] original jurisdiction that they form part of the same case or controversy . .

. .” 28 U.S.C. § 1367(a). Federal-law and state-law claims form part of the same case or controversy

where they “‘derive from a common nucleus of operative fact’ and are ‘such that [a plaintiff] would

ordinarily be expected to try them all in one judicial proceeding.’” Carnegie-Mellon Univ. v. Cohill,

484 U.S. 343, 349 (1988) (quoting United Mine Workers v. Gibbs, 383 U.S. 715, 725 (1966)

(alteration in original)).

V.      Process, Pleadings, and Orders Served

        8.      Attached as Exhibit A are all of the Process, Pleadings and Orders served on the

Defendant at the time of removal.

         9.     To date, the Defendant has not filed a responsive pleading in the State Court Action,

and no other proceedings have transpired.

         10.    In accordance with 28 U.S.C. § 1446(d), copies of this Notice of Removal have been

served upon Plaintiffs and filed with the Clerk of the Superior Court of New Jersey, Bergen County.

         WHEREFORE, the Defendant respectfully notifies this Court of the removal of this action

pursuant to ERISA, general federal question, and 28 U.S.C. § 1441(a), from the Superior Court of

New Jersey, Bergen County to the United States District Court for the District of New Jersey.




                                                       4
Case 2:20-cv-07362-JMV-JBC Document 1 Filed 06/17/20 Page 5 of 20 PageID: 5



Dated: Morristown, New Jersey
       June 17, 2020
                                           Respectfully submitted,

                                           OGLETREE, DEAKINS, NASH,
                                           SMOAK & STEWART, P.C.
                                           Attorneys for Defendant
                                           XPO Logistics, Inc. Medical Plan

                                           s/ Fotini Karamboulis
                                           Fotini Karamboulis
                                           10 Madison Avenue, Suite 400
                                           Morristown, New Jersey 07960
                                           Telephone: (973) 656-1600
                                           Facsimile: (973) 656-1611
                                           Fotini.Karamboulis@Ogletreedeakins.com



                                                                              43146486.1




                                       5
Case 2:20-cv-07362-JMV-JBC Document 1 Filed 06/17/20 Page 6 of 20 PageID: 6




                EXHIBIT A
            Case 2:20-cv-07362-JMV-JBC Document 1 Filed 06/17/20 PageRegistered
                                                                      7 of 20 PageID:  7
                                                                                Agent Solutions, Inc.
                                                                                                                                                      Corporate Mailing Address
                                                                                                                                                      1701 Directors Blvd.
                                                                                                                                                      Suite 300
                                                                                                                                                      Austin, TX 78744
                                                                                                                                                      Phone: (888) 705-RASi (7274)



                                                SERVICE OF PROCESS RECEIPT
5/19/2020
Service of Process Department
                                                                                                                      NOTICE OF CONFIDENTIALITY
XPO Logistics, Inc.
                                                                                                                      This notice and the information it contains are
c/o Legal Department                                                                                                  intended to be a confidential communication only to
2211 Old Earhart Road                                                                                                 the individual and/or entity to whom it is addressed.
                                                                                                                      If you have received this notice in error, immediately
Ann Arbor, MI 48105 USA                                                                                               call our SOP Department at (888) 705-7274.


RE: XPO Logistics, Inc.

This receipt is to inform you that Registered Agent Solutions, Inc. has received a Service of Process on behalf of the
above-referenced entity as your registered agent and is hereby forwarding the attached document(s) for your immediate
review. A summary of the service is shown below; however, it is important that you review the attached document(s) in
their entirety for complete and detailed information.
For additional information and instruction, contact the document issuer: HALKOVICH LAW, LLC


   SERVICE INFORMATION                                                                                   RASi REFERENCE INFORMATION
   Service Date:                        5/19/2020                                                        Service No.:                         0137747
   Service Time:                        1:00PM EDT                                                       RASi Office:                         Connecticut
   Service Method:                      Process Server                                                   Rec. Int. Id.:                       JLW

   CASE INFORMATION                                                                                      ANSWER / APPEARANCE INFORMATION
   Case Number:                         BER-L-002841-20                35 days                (Be sure to review the document(s)
                                                                                              for any required response dates)
   File Date:                           05/15/2020
   Jurisdiction:                        NEW JERSEY SUPERIOR COURT, LAW DIVISION, BERGEN COUNTY
   Case Title:                          JOHN CIAPPI V. XPO LOGISTICS INC. MEDICAL PLAN, ET AL

   AGENCY / PLAINTIFF INFORMATION
   Firm/Issuing Agent:                  HALKOVICH LAW, LLC
   Attorney/Contact:                    JEFFREY M. HALKOVICH
   Location:                            New Jersey
   Telephone No.:                       201-292-1618

   DOCUMENT(S) RECEIVED & ATTACHED
   Complaint
   Summons
   OtherDetail: DESIGNATION OF TRIAL COUNSEL; CERTIFICATION
   Exhibits included


   ADDITIONAL NOTES
   DOCUMENT WAS SERVED TO "XPO LOGISTICS INC. MEDICAL PLAN", ACCEPTED PER CLIENT REQUEST.




   Questions or Comments... Should you have any questions or need additional assistance, please contact the SOP Department at (888) 705-7274.
   You have been notified of this Service of Process by Insta-SOP Delivery, a secure email transmission. The transmitted documents have also been uploaded to your Corpliance account. RASi
   offers additional methods of notification including Telephone Notification and FedEx Delivery. If you would like to update your account's notification preferences, please log into your Corpliance
   account at www.rasi.com.


                                                                          Thank you for your continued business!
Case 2:20-cv-07362-JMV-JBC Document 1 Filed 06/17/20 Page 8 of 20 PageID: 8
Case 2:20-cv-07362-JMV-JBC Document 1 Filed 06/17/20 Page 9 of 20 PageID: 9
Case 2:20-cv-07362-JMV-JBC Document 1 Filed 06/17/20 Page 10 of 20 PageID: 10
Case 2:20-cv-07362-JMV-JBC Document 1 Filed 06/17/20 Page 11 of 20 PageID: 11
Case 2:20-cv-07362-JMV-JBC Document 1 Filed 06/17/20 Page 12 of 20 PageID: 12
Case 2:20-cv-07362-JMV-JBC Document 1 Filed 06/17/20 Page 13 of 20 PageID: 13
Case 2:20-cv-07362-JMV-JBC Document 1 Filed 06/17/20 Page 14 of 20 PageID: 14
Case 2:20-cv-07362-JMV-JBC Document 1 Filed 06/17/20 Page 15 of 20 PageID: 15
Case 2:20-cv-07362-JMV-JBC Document 1 Filed 06/17/20 Page 16 of 20 PageID: 16
Case 2:20-cv-07362-JMV-JBC Document 1 Filed 06/17/20 Page 17 of 20 PageID: 17
Case 2:20-cv-07362-JMV-JBC Document 1 Filed 06/17/20 Page 18 of 20 PageID: 18
Case 2:20-cv-07362-JMV-JBC Document 1 Filed 06/17/20 Page 19 of 20 PageID: 19
Case 2:20-cv-07362-JMV-JBC Document 1 Filed 06/17/20 Page 20 of 20 PageID: 20
